t c memo united_states tax_court kelvin trent tucker petitioner v commissioner of internal revenue respondent docket no 15706-12l filed date in response to r’s notice_of_intent_to_levy and notice_of_federal_tax_lien filing p’s request for a collection_due_process cdp hearing under sec_6330 for his income_tax stated that he wanted a collection alternative--ie an offer-in-compromise oic at the cdp hearing before the office of appeals appeals p submitted partially completed financial statements on forms 433-a and an oic concerning his income_tax_liability from september until date p timely made sufficient periodic_payments pursuant to his oic as required by sec_7122 in date r’s centralized oic unit coic determined that p had not provided the required financial information and notified p that it had sent the case back to appeals for a final_decision upon receiving notice that the coic had returned the case to appeals p ceased making periodic_payments to further evaluate p’s oic appeals again requested documentation concerning p’s assets and income p requested and received several extensions of deadlines to provide this additional information but he never fully complied with appeals’ request on the basis of the financial information provided appeals determined p could not fully pay his liability appeals determined to reject p’s oic and proceed with the proposed levy and notice_of_federal_tax_lien to collect p’s unpaid liability p filed a petition in this court p and r jointly moved to submit this case pursuant to rule tax_court rules_of_practice and procedure held appeals did not abuse its discretion in rejecting p’s oic and determining to proceed with the proposed levy and to sustain the notice_of_federal_tax_lien because p failed to produce all the requested documentation about his assets and income held further appeals did not abuse its discretion in rejecting p’s oic for failure to make the required periodic_payments eric william johnson for petitioner christina l cook and john schmittdiel for respondent memorandum opinion gustafson judge this is a collection_due_process cdp appeal pursuant to sec_6330 in which petitioner kelvin trent tucker asks this court to review the determination by the office of appeals appeals of the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 codified in u s c and referred to herein as the code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure internal_revenue_service irs to deny mr tucker’s request for a collection alternative and to proceed with levies and with the filing of a notice_of_federal_tax_lien to collect his unpaid federal_income_tax for tax_year the parties jointly moved to submit this case for consideration pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial and we granted that motion the issue is whether appeals abused its discretion in making its determination to sustain the irs’s collections actions and reject mr tucker’s offer-in-compromise oic we hold that appeals did not abuse its discretion the burden_of_proof is generally on the taxpayer see rule a and the submission of a case under rule does not alter that burden see 95_tc_82 aff’d 943_f2d_22 8th cir background at the time he filed his petition herein mr tucker resided in minnesota the stipulated record establishes the following facts which mr tucker does not dispute mr tucker’s liability mr tucker does not dispute his underlying tax_liability on his federal_income_tax return mr tucker reported an income_tax_liability of dollar_figure and tax withheld of dollar_figure with his income_tax return mr tucker included a partial payment of dollar_figure the irs summarily assessed the amount of tax_shown_on_the_return plus statutory interest and a penalty pursuant to sec_6651 for failure to timely pay tax notice_and_demand for payment were sent to mr tucker but he failed to pay in full the assessed amounts the stipulated record consists of the facts alleged in mr tucker’s petition filed with this court on date to the extent they are admitted in respondent’s answer filed date the exhibits attached to respondent’s motion for summary_judgment filed date the administrative record attached to the declaration of christina l cook in support of respondent’s motion for summary_judgment filed date and the exhibits attached to mr tucker’s response to respondent’s motion for summary_judgment filed on date the irs’s proposed levy and notice_of_federal_tax_lien on date the irs issued to mr tucker a final notice_of_intent_to_levy and notice of your right to a hearing mr tucker’s unpaid balance for tax_year with accruals for interest and additions for the late payment of tax was dollar_figure at that time on date the irs issued to mr tucker a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the amount stated on the notice of lien was dollar_figure cdp hearing mr tucker thereafter timely submitted forms request for a collection_due_process or equivalent_hearing which were also signed by his attorney on those forms mr tucker checked the boxes to indicate a desire for an oic appeals acknowledged mr tucker’s request and in a letter dated date scheduled an appeals hearing and requested certain documentation including a list of all other assets you own including their fair_market_value and verification of any encumbrances by letter dated date mr tucker’s attorney requested a face-to-face hearing in st paul minnesota and mr tucker also checked the box to indicate interest in an installment_agreement ia but he has agreed that an ia is no longer an appropriate collection alternative because of his current employment status and he did not propose an ia we therefore do not consider this issue included with the request a form 433-a collection information statement for wage earners and self-employed individuals the form 433-a reported dollar_figure worth of equity in personal assets described as various on date appeals sent to mr tucker a letter scheduling his cdp hearing for date and stated that in order for appeals to consider alternative collection methods mr tucker needed to provide within days ie by date bank statements from may through date wage and income information from may through date mortgage statements for may june and date and a list of personal assets mr tucker failed to provide all the requested documentation to appeals by the date deadline instead in a letter dated date ie one week before the scheduled cdp hearing mr tucker’s attorney responded that certain financial information was unavailable and stated that he would fax the requested bank statements later that week on date mr tucker provided only the requested bank records to appeals during a telephone call with appeals on date mr tucker’s attorney and appeals agreed to conduct mr tucker’s cdp hearing via telephone and the appeals officer requested the additional financial information for the second time which mr tucker’s attorney agreed to provide by date mr tucker submitted some financial documentation over the course of the next few weeks but did not provide a list of personal assets as requested by appeals in a letter dated date mr tucker’s attorney stated that mr tucker had in his possession an nba championship ring that was not listed on his form a he estimated that the ring may have value of approximately dollar_figure-big_number but stated that it had not been appraised in a letter dated date mr tucker’s attorney notified appeals that he would like to submit an oic as part of his appeal the letter stated the terms of the offer are as follows dollar_figure per month payable each month for six months followed by dollar_figure payable over three years at dollar_figure per month attached to the letter was a form_656 offer_in_compromise a payment of the filing fee and the first payment under the schedule mr tucker proposed in his oic as required by sec_7122 the standard terms by which mr tucker made his offer included the following you must continue to make these monthly payments while the irs is considering the offer failure to make regular monthly payments will cause your offer to be returned once an authorized irs official signs this form my offer is e considered pending as of that signature date and it remains pending until the irs accepts rejects returns or terminates my offer or i withdraw my offer an offer will be considered withdrawn when the irs receives my written notification of withdrawal by personal delivery or certified mail or when i inform the irs of my withdrawal by other means and the irs acknowledges in writing my intent to withdraw the offer when he submitted his oic in late date mr tucker had not yet provided the list of personal assets requested by appeals on date appeals’ consideration of the oic immediately following the receipt of his oic appeals forwarded mr tucker’s oic to the irs’s brookhaven centralized offer_in_compromise unit coic for consideration on date the coic sent mr tucker a letter confirming receipt of his oic in this letter the coic noted that the periodic_payment offer includes your proposed payment schedule you must make the payments on time as shown in your schedule while we evaluate your offer failure to make the payments may result in returning your offer without further consideration emphasis added a copy of that letter was sent to mr tucker’s attorney on the same day the record reflects that for october november and date mr tucker timely submitted the dollar_figure periodic_payments that he had promised on date the coic contacted mr tucker’s attorney via telephone and requested the following financial information updated form 433-a statement regarding current employment status and verification of any income current bank statements and statement regarding source of all deposit sec_4 mortgage balance 401k balance statement regarding disposition of proceeds from distributions proof of payment of life_insurance expenses proof of payment of health insurance expenses proof of payment of child care expenses statement regarding status of business - trent tucker’s hoops club inc the coic gave mr tucker’s attorney a date deadline to submit the requested information and warned mr tucker’s attorney that failure to do so by that date could result in the return of the offer to appeals for further consideration neither mr tucker nor his attorney provided the requested financial information to the coic the coic processed mr tucker’s oic but determined that it could not calculate his reasonable collection potential rcp --which must be determined as a prerequisite to approval of an oic--because mr tucker had not provided the requested financial information as a result on date the coic returned the oic offer to appeals for further consideration by separate letters dated date both mr tucker and his attorney were informed of the recommendation by the coic that mr tucker’s oic should be returned the decision to return your offer is a preliminary decision made by collection personnel due to the fact that you have filed a request for a collection_due_process cdp hearing we are forwarding your case to appeals a final_determination on the oic will be issued by appeals in conjunction with the cdp emphasis added continued interaction with appeals after mr tucker’s oic was returned in date mr tucker’s attorney continued to work with appeals to discuss the oic during a telephone call on date the appeals officer confirmed with mr tucker’s attorney that the oic had been returned but stated that the offer had not yet been officially rejected and would not be rejected until he the appeals officer made the final_decision appeals then made its third request for additional financial information by reiterating that it would need mr tucker to provide to appeals by date the additional information requested by the coic and stating that if the information was not provided appeals would make a decision on the oic on the basis of the information available also during this conversation appeals and mr tucker’s attorney agreed that an ia was no longer a viable option because mr tucker was no longer working in a letter dated in a letter dated date the appeals officer requested that mr tucker provide the additional financial information requested by the coic and gave a deadline of date to provide it date mr tucker’s attorney noted that the nba championship ring was not insured that there was no insurance appraisal of the ring and that mr tucker’s income at the time was approximately dollar_figure per month on date mr tucker’s attorney contacted appeals and requested a face-to-face meeting which appeals scheduled for date mr tucker and his attorney met with appeals but still did not provide the additional financial information requested on date at the face-to-face meeting on date--and for the fourth time overall--the appeals officer renewed his request for the financial information and set a deadline of date for providing that information the appeals officer noted that he would make a determination on the basis of information available to him if no additional information was provided by that deadline some additional information provided in date mr tucker’s attorney provided certain records to appeals the date records including a form 433-a dated date investment account records life_insurance account records and bank statements the irs’s records reflect that it received the date records and we assume in mr tucker’s favor that appeals received them before the date deadline in the date records mr tucker asserted that the mortgage loan for his town home had already been foreclosed upon on his date form 433-a mr tucker again represented that he had equity totaling dollar_figure in property he described as various the form 433-a made no mention of the nba championship ring in mr tucker’s possession nor did it itemize his personal assets as appeals had requested also included in the date records were bank statements for mr tucker’s checking account and retirement accounts showing minimal or no balance on date mr tucker’s attorney spoke with appeals via telephone appeals--for the fifth time--requested information regarding mr tucker’s personal assets including the value of mr tucker’s nba championship ring-- specifically whether the ring was insured and if so for what amount the next day mr tucker’s attorney advised by letter his ring is not insured so there is no insurance appraised value appeals also inquired about an updated employment status for mr tucker and asked who would be making the periodic_payments since mr tucker’s form 433-a reported insufficient income to make those payments finally appeals raised the issue of why the periodic_payments had not been made since date i asked mr tucker’s attorney about tipra payments - why haven’t they been made mr tucker’s attorney was under the impression the oic had been rejected by coic i noted that it was their preliminary decision to return the oic because requested fianancial sic information wasn’t received i explained that i am the one that will make the final_determination on oic and as such tipra payments must be made mr tucker’s attorney said that he would discuss with mr tucker i noted that dollar_figure payments for jan feb and dollar_figure payment for march haven’t been made emphasis added mr tucker does not contend that he made the required periodic_payments after date and we find no evidence in the record that he did instead mr tucker alleges that the entry dated date is inaccurate in stating that appeals notified his attorney of the continued responsibility to make the required periodic_payments after his original oic was returned to appeals from the coic however mr tucker does not point to any evidence that refutes appeals’ assertion that it notified him of the continuing obligation and we can find none in the record the initial and periodic_payments required by sec_7122 are sometimes referred to as tipra payments because it was the tax_increase_prevention_and_reconciliation_act_of_2005 tipra pub_l_no sec_509 sec_120 stat pincite that amended sec_7122 to require that t he submission of any periodic_payment offer-in-compromise shall be accompanied by the payment of the amount of the first proposed installment sec_7122 and to provide that a ny failure to make an installment other than the first installment due under such offer-in-compromise during the period such offer is being evaluated may be treated as a withdrawal of such offer-in-compromise sec_7122 mr tucker asserts that he and an unspecified appeals officer conducting the cdp proceedings agreed that the petitioner would stop making payments under the returned offer however mr tucker offers no evidence of such an agreement moreover the record reflects several instances in which appeals explicitly notified him or his attorney of the opposite that the oic had not been formally rejected that the oic was still under consideration by appeals and that the periodic_payments continued to be due while the oic was under consideration notice_of_determination on date appeals issued to mr tucker a notice_of_determination concerning collection action s under sec_6320 and or which formally rejected his oic and determined to proceed with the proposed levy and the notice_of_federal_tax_lien to collect his unpaid liability for the notice_of_determination was issued eight months after appeals’ first request for additional financial information four months after the coic returned the oic to appeals for insufficient financial information and more than a month after appeals’ latest deadline date for mr tucker to provide additional information about the value of his personal assets in the attachment to the notice_of_determination the appeals officer stated that she had verified that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met and addressed as follows the issues mr tucker raised issues raised by the taxpayer on form you checked the installment_agreement and offer_in_compromise boxes during the cdp hearing on date poa ie power_of_attorney johnson indicated the taxes may be uncollectible at this time and that an oic may be filed in the future i requested additional financial information be provided to substantiate the claim on date i received a completed oic which was forwarded to our centralized oic unit for consideration per the letter they sent you it was being returned to appeals for consideration because financial information they requested was not provided i worked with you to determine if the oic could be accepted in a conversation with poa johnson on date i requested additional employment and asset information and explained that the oic had not been rejected and therefore tipra payments must be made i provided an opportunity to make those payments up however i have not received any payments nor have any payments been sent in to the irs the last tipra payment was made in date no other issues were raised collection alternatives offered by the taxpayer you filed an offer_in_compromise the oic was forwarded to our centralized offer_in_compromise unit who determined that you did not provide the requested financial information and they forwarded the case back to appeals for a final_decision i reviewed the information and noted that there were no dissipated assets to consider as part of the oic however there were personal assets to consider i also noted that the financial information does not show any ability to make the monthly payment outlined in the agreement however poa johnson indicated that payment assistance would come from your girlfriend you submitted a deferred payment offer which required you to make periodic_payments according to a schedule you proposed when you did not make those payments we reminded you of the requirement but you did not make the payments under the law your offer is withdrawn as noted you did not demonstrate an ability to make monthly payments toward the liability as such an installment_agreement is not appropriate at this time to consider an account uncollectible you must demonstrate an inability to pay the liability you have shown an inability to make monthly payments however as noted in conversation with your poa johnson you are in possession of a nba championship ring that poa johnson vales in the dollar_figure - dollar_figure range this asset was not included on your form 433-a a n account should not be reported as currently not collectible if the taxpayer has income or equity in assets and enforced collection of the income or assets would not cause a hardship as a result i am unable to consider your account uncollectible at this time balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary in order for a federal_tax_lien to have priority against competing interests the service must file a nftl pursuant to sec_6323 the filing protects the governments sic right of priority against certain third parties it is my judgment that the nftl balances the efficient collection_of_taxes with your legitimate concern that the collection action be no more intrusive than necessary sec_6330 requires the appeals officer to consider whether the collection action balances the need for efficient collection of the unpaid taxes with the legitimate concern that such action be no more intrusive than necessary pursuant to policy statement enforcement action is a necessary component of a voluntary tax system it is my determination that the levy action although intrusive is now the appropriate action emphasis added proceedings in this court mr tucker timely filed a petition in this court on date challenging the determination by appeals the petition alleges that appeals erred because the coic failed to provide an explanation as to what financial information it lacked when it returned mr tucker’s oic to appeals the appeals officer issued a notice_of_determination sustaining the lien and levy without sufficient notice to mr tucker mr tucker did not receive sufficient procedural opportunity to have an oic considered during his cdp hearing and appeals erred in failing to place mr tucker in currently not collectible status because his nba championship ring’s value is speculative and the ring is an uncollectible personal item on date the parties submitted a joint motion for leave to submit the case under rule which we granted on date the commissioner asserts that appeals did not abuse its discretion by rejecting mr tucker’s oic after determining he had stopped making the required periodic_payments in addition the commissioner maintains that mr tucker did not provide adequate financial information regarding the value of his nba championship ring information which was necessary to compute his rcp when considering his oic as a result the commissioner contends that appeals did not abuse its discretion in rejecting his oic and sustaining the proposed levy and notice_of_federal_tax_lien against mr tucker we uphold these contentions for the reasons explained hereafter discussion i legal principles of collection review procedure a in general if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property and sec_6323 authorizes the irs to file a notice_of_federal_tax_lien to protect the government’s interests however congress has added to chapter of the code certain provisions in subchapter_c part i and in subchapter_d part i entitled due process for collections and those provisions must be complied with before the irs can proceed with a levy or sustain the filing of a notice of lien the irs must first issue a final notice_of_intent_to_levy and or a notice_of_federal_tax_lien and notify the taxpayer of the right to an administrative hearing before appeals sec_6330 and b a and b after receiving such a notice the taxpayer may request an administrative hearing before appeals sec_6320 b administrative review is carried out by way of a hearing before appeals pursuant to sec_6330 and c and if the taxpayer is dissatisfied with the outcome there he can appeal that determination to the tax_court under sec_6330 as mr tucker has done b agency-level review at the cdp hearing the appeals officer must determine whether the proposed collection action may proceed in the case of a notice_of_intent_to_levy the procedures for the agency-level cdp hearing before appeals are set forth in sec_6330 the procedures for the agency-level hearing regarding a notice_of_federal_tax_lien are the same as those set forth in sec_6330 for a notice_of_levy sec_6320 the appeals officer is required to take into consideration several things first the appeals officer must verify that the requirements of any applicable law and administrative procedure have been met by irs personnel sec_6330 the attachment to the notice_of_determination set forth the appeals officer’s compliance with these requirements and mr tucker did not challenge the appeals officer’s verification in his petition or in his response to the motion for summary_judgment so verification under sec_6330 is not at issue second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 some of mr tucker’s contentions pertain to collection alternatives ie an oic and an ia which we will discuss below additionally the taxpayer may contest the existence and amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have a prior opportunity to dispute the tax_liability sec_6330 the tax_liability that the irs proposes to collect is the liability that mr tucker self-reported on his return plus penalties and interest and in his requests for a cdp hearing mr tucker did not contest his underlying tax_liability finally the appeals officer must determine whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination issued to mr tucker stated that enforcement action is a necessary component of a voluntary tax system it is my determination that the levy action although intrusive is now the appropriate action c tax_court review when appeals issues its determination the taxpayer may appeal such determination to the tax_court pursuant to sec_6330 as mr tucker has done when as here the underlying liability of the taxpayer is not at issue the court reviews appeals’ determination regarding the appropriateness of the collection action for abuse_of_discretion 114_tc_176 that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir here we review appeals’ non-acceptance of an oic sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability ‘the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general ’ gregg v commissioner tcmemo_2009_19 quoting 454_f3d_688 7th cir consequently in reviewing this determination we do not substitute our judgment for that of appeals and decide whether in our opinion mr tucker’s oic should have been accepted see 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir instead we review appeals’ determination for abuse_of_discretion ii analysis a the irs’s non-acceptance of mr tucker’s oic mr tucker submitted to the irs an oic by which he proposed to compromise his federal_income_tax liability for tax_year for payments totaling dollar_figure as of date when the irs evaluated mr tucker’s offer his outstanding balance for those years was approximately dollar_figure thus mr tucker offered to pay about of what he owed the basis for mr tucker’s offer was doubt as to collectibility that is he proposed that the irs should accept payment of only of the liability because there was doubt whether the irs would ever be able to collect more for purposes of evaluating an oic doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs appeals ultimately determined to reject that oic for two reasons--ie that mr tucker did not make the required periodic_payments and that mr tucker had failed to provide the necessary financial information for appeals to determine his rcp and consider his oic--and we hold that neither of these determinations constituted an abuse_of_discretion failure to make periodic_payments mr tucker contends that the coic’s letter returning his oic to appeals amounted to a rejection of his oic and that this rejection relieved him of any responsibility to continue making the required periodic_payments because he says appeals agreed with him that he was no longer required to make those payments the evidence does not support this contention rather form_656 had explicitly warned mr tucker you must continue to make these monthly payments while the irs is considering the offer failure to make regular monthly payments will cause your offer to be returned and mr tucker’s oic had explicitly acknowledged that my offer is considered pending as of that signature date and it remains pending until the irs accepts rejects returns or terminates my offer or i withdraw my offer the irs’s letter dated date informed mr tucker that t he decision to return your offer to appeals is a preliminary decision made by collection personnel due to the fact that you have filed a request for a collection_due_process cdp hearing we are forwarding your case to appeals a final_determination on the oic will be issued by appeals in conjunction with the cdp emphasis added under the terms of the oic mr tucker was thus obligated to continue making the payments and under the terms of his oic when he failed to do so the oic was to be returned to mr tucker consequently appeals did not abuse its discretion in declining to accept the oic failure to supply information after being considered by the coic mr tucker’s oic was returned to appeals because the coic had requested substantiation of his financial information and he did not furnish all of the requested information necessary for proper evaluation of his offer he contends that no explanation was given to him as to what financial information was required in order for appeals to consider his oic and that he fully complied with appeals’ information requests--but again the evidence does not support this contention and the facts detailed above show otherwise mr tucker submitted two forms 433-a with some supporting documentation at the cdp hearing after reviewing the financial statements with mr tucker’s attorney the appeals officer on several occasions requested that mr tucker provide additional information related to his income and assets in particular the appeals officer requested more detailed information about real_property mr tucker owned his pensions and retirement accounts his vehicles and his personal property--including the nba championship ring in his possession the irs’s record does show receipt of some financial information however mr tucker does not allege and our record does not show that he ever provided the requested information regarding the value of his nba championship ring rather his counsel’s last statement about that ring was simply that there was no insurance appraised value leaving uncorroborated his previous estimate of dollar_figure to dollar_figure as a result we must conclude that mr tucker failed to provide adequate financial information to enable the appeals officer to determine his financial situation mr tucker contends however that the value of his nba championship ring was speculative that it therefore should not affect his rcp that he is otherwise without substantial assets and that his failure to itemize his assets was therefore immaterial but it was mr tucker’s representative who volunteered that the value of the ring was dollar_figure to dollar_figure and appeals can hardly be criticized for taking his statement at face value property of a delinquent taxpayer is not exempt from levy merely because the property’s value is speculative or unspecified sec_6334 requires that the officer seizing property pursuant to a levy must appraise and set_aside to the owner the amount of such property declared to be exempt taxpayers who disagree with the appraisal of the officer may object at the time of the seizure at which point the irs will enlist three disinterested individuals to make the valuation id nonetheless taxpayers are expected to comply with reasonable requests by appeals to provide all relevant information requested including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs taxpayers who fail to comply with this requirement and provide the relevant information about their personal assets are not entitled to have such property exempted from levy mr tucker’s petition characterized the ring as a personal item perhaps implying though without providing any legal support for the argument that the ring is a personal effect exempt from levy under sec_6334 sec_6334 establishes a list of categories of property that are exempt from levy by the irs this list is exclusive however and not merely illustrative sec_6334 528_us_49 and we see no category on the list that would include an nba championship ring assuming without deciding that the ring could be among mr tucker’s personal effects the value of the ring--and thus the missing financial information--would still have been essential to appeals’ consideration of mr tucker’s oic sec_6334 exempts from levy personal effects only to the extent that they do not exceed dollar_figure in value mr tucker claimed dollar_figure of equity in personal assets described as various on his date form 433-a if mr tucker’s ring was worth only dollar_figure the low end of his attorney’s estimate and if it could be added to these personal effects he would have had personal effects totaling dollar_figure only dollar_figure of which was exempt leaving dollar_figure of non-exempt property subject_to levy and includible in mr tucker’s rcp if the ring was worth dollar_figure then dollar_figure was non-exempt and includible in rcp thus appeals was reasonable in requiring valuation information about the nba championship ring and mr tucker did not provide such information because mr tucker failed to submit essential requested financial information about the value of his personal assets he failed to provide the appeals officer with all of the financial information necessary to fully evaluate his ability to pay his tax_liability for that reason the appeals officer did not abuse his discretion in refusing to accept any collection alternative based on doubt as to collectibility see eg kansky v commissioner tcmemo_2007_40 criner v commissioner tcmemo_2003_328 effective tax_administration as an alternative to considering his oic on the basis of doubt as to collectibility mr tucker asked appeals to consider his oic on the basis of a claim of effective tax_administration eta regulations adopted pursuant to sec_7122 set forth guidelines for evaluating offers which promote eta under sec_301_7122-1 proced admin regs eta offers may be accepted where collection would cause economic hardship however mr tucker’s failure to provide complete financial information impaired appeals’ ability to effectively evaluate any economic hardship therefore appeals did not abuse its discretion in rejecting mr tucker’s oic on the basis of eta mr tucker’s petition invokes eta in asserting that the ring is a personal item that should not be considered for potential collection under principles of ‘effective tax administration’ this issue substantially overlaps with if it is not the regulation authorizes a compromise when the secretary determines that although collection in full could be achieved collection of the full liability would cause the taxpayer economic hardship sec_301 b i emphasis added however the regulation also authorizes compromise where due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner sec_301 b ii therefore for purposes of this opinion we assume that hardship justifying an eta compromise might be shown where collection could be achieved of the taxpayer’s full rcp--though less than the full liability--but that collection of the full rcp would cause hardship the mere equivalent of the issue already discussed above in part ii a we cannot tell but it is possible that mr tucker also means to argue that for the sake of eta the irs should not levy on items that have personal or sentimental significance--a proposition for which he cites no authority and which we cannot sustain however sincere a claim of sentimental value may be it is by its nature virtually impossible to verify and no expert could opine about nor could any court definitively determine the presence or absence of sentimental value in a ring a piece of furniture a baseball card collection or any other asset if such an argument succeeded it would protect from levy an asset that has fair market value--and that would be subject_to levy if held by another taxpayer--simply because of its emotional significance to its particular owner effective tax_administration does not require the irs to make tax collection contingent on such intangible variables b closing mr tucker’s case in his petition mr tucker asserts that the appeals officer without notice terminated the cdp proceedings through issuance of the notice_of_determination on the basis that no valid offer_in_compromise had been submitted the evidence does not show that the cdp proceedings were terminated without notice rather as detailed above mr tucker failed on multiple occasions across a period of months to provide key financial information necessary for appeals and the coic to consider his oic specifically mr tucker failed to satisfy appeals’ repeated requests for further information regarding the nba championship ring appeals does not abuse its discretion when it rejects an oic because a taxpayer does not provide all of the necessary financial information during the cdp hearing process see eg 414_f3d_144 1st cir 138_tc_228 sullivan v commissioner tcmemo_2012_337 further mr tucker ceased making the required periodic_payments in january and more than a month before his oic was rejected and the notice_of_determination was issued he was reminded that they were due failure to make required periodic_payments during the time the oic is being considered may be treated as a withdrawal of the offer sec_7122 we find no defects in the cdp hearing process or the issuance of the notice_of_determination we can find no issue raised by mr tucker that was not considered and addressed by the appeals officer appeals did not abuse its discretion in closing mr tucker’s cdp hearing and issuing him a notice_of_determination conclusion the irs’s office of appeals did not abuse its discretion in denying mr tucker’s oic and sustaining the notice_of_federal_tax_lien and proposed levy to collect his unpaid income_tax for as a result decision will be entered for respondent
